COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

SARENA ELAINE PERKINS,                          §
                                                                  No. 08-15-00210-CR
                                                §
                              Appellant,                            Appeal from the
                                                §
v.                                                            Criminal District Court No. 3
                                                §
THE STATE OF TEXAS,                                             of Dallas County, Texas
                                                §
                              Appellee.                            (TC# F-1353239-J)
                                                §

                                           OPINION

       Sarena Elaine Perkins appeals from a judgment adjudicating her guilty of aggravated

robbery and sentencing her to serve ten years in prison. We modify the judgment to accurately

reflect those conditions of community supervision the trial court found Appellant violated, and

we affirm the judgment as so modified.

                                   FACTUAL SUMMARY

       In 2013, Appellant was charged by indictment with the offense of aggravated robbery.

She waived her right to a jury trial and entered a negotiated plea of guilty. In accordance with

the plea bargain, the trial court placed Appellant on deferred adjudication community

supervision for seven years. In May 2015, the State filed an amended motion to proceed with

adjudication of guilt alleging multiple violations of the terms and conditions of community

supervision. More specifically, the amended motion alleged that Appellant violated Conditions
(a), (b), (j), (l), (n), (q), and (t) of the community supervision order.

        At the hearing, Appellant entered an open plea of true to the motion to adjudicate, but the

State abandoned the allegations that Appellant had violated Condition (a) by committing the

offenses of aggravated assault and failure-to-identify. At the conclusion of the hearing, the trial

court expressly accepted Appellant’s plea of true with respect to all of the allegations except for

the alleged violations of Condition (a). The trial court granted the State’s motion to adjudicate

guilt, adjudicated Appellant guilty of aggravated robbery, and assessed her punishment at

imprisonment for a term of ten years.

                            MODIFICATION OF THE JUDGMENT

        In her sole issue, Appellant contends that the judgment should be modified because it

erroneously reflects that she violated Condition (a). The State joins Appellant’s request to

modify the judgment.

        The judgment adjudicating guilt recites the trial court’s finding that Appellant, while on

community supervision, violated the terms and conditions of supervision “as set out in the

State’s AMENDED Motion to Adjudicate Guilt as follows: See attached Motion to Adjudicate

Guilt.” The amended motion to adjudicate guilt attached to the judgment includes the allegations

that Appellant violated Condition (a) by committing aggravated assault and failure-to-identify.

When the judgment adjudicating guilt is read as a whole, it inaccurately reflects that the trial

court found true the allegations that Appellant violated Condition (a) by committing these two

new offenses even though the State abandoned these allegations at the revocation hearing and the

trial court did not find these allegations to be true.

        A court of appeals has the power to modify an incorrect judgment to make the record

                                                  -2-
speak the truth when the necessary information is available to the court. See TEX.R.APP.P.

43.2(b); Bigley v. State, 865 S.W.2d 26, 27-28 (Tex.Crim.App. 1993); Estrada v. State, 334
S.W.3d 57, 63-64 (Tex.App.--Dallas 2009, no pet). Accordingly, we sustain Issue One and

modify the judgment adjudicating guilt to reflect that the trial court found that Appellant violated

only Conditions (b), (j), (l), (n), (q), and (t) of the terms and conditions of community

supervision. The judgment, as so modified, is affirmed.


                                              STEVEN L. HUGHES, Justice
April 27, 2016

Before McClure, C.J., Rodriguez, and Hughes, JJ.

(Do Not Publish)




                                               -3-